Motion for a stay granted only to the extent of staying the hearing' on the assessment of damages, on condition that the defendant procures the record on appeal and appellant’s points to be served and filed on or before April 25, 1961, with notice of argument for May 12, 1961, said appeal to he argued or submitted when reached. Respondent’s points are to be served and filed on or before May 10, 1961. In all other respects, the motion is denied. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.